 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9
10   BANK OF AMERICA, N.A.,                              Case No.: 2:16-cv-00582-GMN-NJK
11          Plaintiff(s),                                               Order
12   v.
13   LAMPLIGHT VILLAGE AT CENTENNIAL
     SPRINGS HOMEOWNERS
14   ASSOCIATION, et al.,
15          Defendant(s).
16         Pending before the Court is a discovery plan, Docket No. 42, which lacks the required
17 certifications, Local Rule 26-1(b)(7), (8), and (9). Accordingly, the discovery plan is DENIED.
18 An amended discovery plan that complies with the local rules shall be filed by February 12, 2019.
19         IT IS SO ORDERED.
20         Dated: February 5, 2019
21                                                             ______________________________
                                                               Nancy J. Koppe
22                                                             United States Magistrate Judge
23
24
25
26
27
28

                                                   1
